               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

  UNITED STAES OF AMERICA,
              Plaintiff,                             INDICTMENT NO:
        v.                                            1:18-cr-00454-WMR-LTW
  MITCHELL DUNAHOO,
               Defendant.


                                      ORDER

      This matter is before the Court on the Magistrate Judge’s Report and

Recommendation (“R&R”) [Doc. 30] recommending the Defendant be found NOT

COMPETENT to stand trial and be committed to the Attorney General for further

psychological evaluation. After consideration of the R&R, together with the

objections and response thereto [Docs. 32, 32-1, and 33], the Court finds and rules

as follows.

                       I. PROCEDURAL BACKGROUND

      On March 4, 2019, the Magistrate Judge held a hearing on the Government’s

motion for a mental health evaluation of Defendant. (Doc. 18) After receiving

evidence and argument from the parties, the Magistrate Judge granted the

Government’s motion and ordered Defendant to undergo a mental health evaluation

to determine whether he is competent to stand trial in this case. (Doc. 22)


                                          1
         In accordance with the Magistrate Judge’s order, a forensic psychologist, Dr.

Judith Campbell, evaluated Defendant and issued a written report detailing her

medical opinion of Defendant’s competency. (Doc. 26-1, filed under seal). Based

on her evaluation and findings, Dr. Campbell primarily diagnosed Defendant as

having Schizoaffective Disorder, Bipolar Type. (Id.) Dr. Campbell further opined

that Defendant’s mental condition rendered him mentally incompetent to the extent

that he is unable to understand the nature and consequences of the proceedings

against him or to assist properly in his defense.        Accordingly, Dr. Campbell

concluded that Defendant is not currently competent to stand trial. (Id.)

         Following the receipt of Dr. Campbell’s Forensic Report and a status

conference regarding Defendant’s competency (Doc. 24), the Magistrate Judge

issued its R&R (Doc. 30), to which Defendant has filed factual and legal objections.

(Docs. 32 and 32-1)

                               II. LEGAL STANDARD

         Under 28 U.S.C. § 636(b)(1), the Court reviews the R&R for clear error if no

objections are filed by either party within 14 days after service. If a party does file

objections, the Court must determine de novo any part of the findings and

conclusions of the R&R that is the subject of a proper objection. Id; Fed. R. Civ. P.

72(b).




                                           2
                                 III. DISCUSSION

      1. Defendant objects to the Magistrate Judge’s factual finding that Dr.

Campbell diagnosed Defendant with Schizophrenic Disorder, Bipolar Type. (See

Doc. 30, p. 5 at ¶ 12) Upon review of the evidence, the Court finds that Dr.

Campbell’s Forensic Report indicates that she diagnosed Defendant with

Schizoaffective Disorder, Bipolar Type. (Doc. 26-1, Forensic Report at p. 6)

Accordingly, the Court’s Order shall reflect the correct diagnosis of Schizoaffective

Disorder, Bipolar Type.

      2. Defendant objects to the portion of the R&R which recommends that

Defendant be committed to the Attorney General for “further evaluation.” (See Doc.

30, at pp. 1 and 7) Pursuant to 18 U.S.C. §4241(d)(1), a defendant who is found to

be incompetent is to be committed to the custody of the Attorney General who “shall

hospitalize the defendant for treatment at a suitable facility” in order “to determine

whether there is a substantial probability that in the foreseeable future [the

defendant] will attain the capacity to permit the proceedings to go forward[.]”

(Emphasis supplied.) Therefore, the Court’s Order shall reflect that Defendant is to

be committed to the Attorney General for “further treatment” as set forth in

§4241(d).

      3. As an Exhibit to Defendant’s objections to the R&R, defense counsel

attached a copy of Defendant’s personal objection to the Magistrate Judge’s

                                          3
conclusion that Defendant is incompetent to stand trial. (Doc. 32-1) In this objection,

Defendant makes rambling, non-sensical arguments and assertions in an attempt to

support his beliefs that he is not mentally ill and that he is being stalked and harassed

by the CIA and/or other governmental agencies. (Id.) The Court finds that these

very beliefs, and the facts he asserts in an attempt to support them, lends even more

credence to Dr. Campbell’s conclusion that Defendant has a “grandiose delusional

belief system” (Doc. 26-1, Forensic Report at p. 7) and that his “ability to discuss

his case rationally with his attorney is likely impaired by his fixed delusional beliefs,

which may interfere with his ability to think clearly about the charges against him.”

(Id. at p. 8) The Court finds that the evidence is more than sufficient to support the

recommendation that Defendant be deemed incompetent to stand trial at this time.

                                 IV. CONCLUSION

      After considering the Magistrate Judge’s R&R Report and Recommendation

[Doc. 30], Defendant’s objections [Docs. 32 and 32-1], and the Government’s

response [Doc. 33], the Court receives the R&R with approval and adopts its

findings and legal conclusions as the opinion of this Court, WITH THE

FOLLOWING EXCEPTIONS.

      -    The Court finds that Dr. Campbell diagnosed Defendant with

Schizoaffective Disorder, Bipolar Type; and

      - Defendant shall be committed to the Attorney General for treatment.

                                           4
      For the above reasons, IT IS HEREBY ORDERED that Defend is found to be

INCOMPETENT TO STAND TRIAL, and that Defendant is COMMITTED to

the custody of the Attorney General for treatment pursuant to 18 U.S.C. §4241(d)(1).

      IT IS SO ORDERED, this 2nd day of August, 2019.



                                             ____________________________
                                             WILLIAM M. RAY, II
                                             United States District Judge
                                             Northern District of Georgia




                                         5
